         Case 4:19-cv-10432-TSH Document 21 Filed 03/20/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


 AFRICAN COMMUNITIES TOGETHER, et al.,

                        Plaintiffs,                               Civil Action No. 19-cv-10432
                v.

 DONALD J. TRUMP, et al.,

                        Defendants.




                                 CERTIFICATE OF SERVICE


              I, Timothy C. Blank, hereby certify that on this date lawyers from my law

firm served a true and complete copy of the Assented to Motion for Admission Pro Hac

Vice for Dennis H. Hranitzky [Doc No. 20] on Joshua Kolsky at the U.S. Department of

Justice, Counsel for the Defendants, whom we have been in contact with regarding the

above-captioned action, by e-mail at:

              joshua.kolsky@usdoj.com

              I certify that the foregoing is true and correct.


Dated: March 20, 2019
      Boston, MA


                                                    By: /s/ Timothy C. Blank.
                                                    Timothy C. Blank
                                                   DECHERT LLP
                                                   One International Place
                                                   100 Oliver Street
                                                   Boston, MA 02110
                                                   (617) 728-7154
                                                   timothy.blank@dechert.com
